Citation Nr: 9931303	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased evaluation from an original grant 
of service connection for a right knee disorder involving 
partial tear of the anterior cruciate ligament and 
degenerative tear of the medial meniscus, currently rated 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1966 to 
June 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).  


FINDING OF FACT

The appellant's right knee disability is manifested by 
complaints of pain, swelling, locking, buckling, and giving 
way, with tenderness, crepitus, limitation of flexion to 122 
degrees, and functional impairment.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent for a 
right knee disorder involving partial tear of the anterior 
cruciate ligament and degenerative tear of the medial 
meniscus are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Codes 5257, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his right knee disability has 
worsened and is now more severely disabling than currently 
evaluated, thereby warranting a higher rating.  Generally, 
claims for increased evaluations are considered to be well 
grounded.  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that during a period of inactive 
duty for training in September 1990 the appellant sustained a 
muscle strain in his right knee while performing APFT sit-
ups.  

A VA orthopedic examination was performed in February 1998.  
The appellant reported that his right knee disability had 
become worse over the past few years, to the point that it 
hurt 90 percent of the time and required him to take extra-
strength Tylenol.  He indicated that while he did not use a 
cane or crutch to assist in walking, he had two types of 
braces that he used on the joint in order to allow him to 
perform his job as a mechanic, which involved standing six to 
eight hours a day and doing a lot of bending, kneeling, 
crouching, crawling, and lifting.  He also described 
weakness, stiffness, instability, giving way, 
locking/catching, and fatigability with lack of endurance in 
his right knee.  He stated that he did not know of any 
dislocations or recurrent subluxations, and he denied 
rheumatoid arthritis or gout.  

The examiner at the February 1998 VA examination described 
the appellant as well nourished, well developed, and in no 
acute distress.  His gait and station were noted to be 
normal, and his heel and toe walk were satisfactory.  Some 
popping was heard on squatting and arising.  Tenderness was 
found over the medial and collateral ligaments and the 
posterior aspect of the knee, and it was more pronounced over 
the medial aspect.  There was no AP or medial instability, 
swelling, redness, heat, effusion, subluxation, or 
dislocation.  Range of motion in the right knee was from 0 to 
122 degrees, while strength in the knee was 5/5, and deep 
tendon reflexes were normal.  The diagnosis was status post 
injury with chronic strain of the right knee.  The examiner 
stated that while he could not prove it, he suspected that 
the appellant had sustained some type of internal derangement 
of his right knee.  It was further noted by way of functional 
assessment that the appellant had a medium residual 
functional capacity, in that he should be able to stand six 
hours of an eight hour work day, should be able to 
occasionally lift 50 pounds and frequently lift 25 pounds, 
should only occasionally bend, kneel, crouch, or crawl, and 
should avoid power work and repetitive activities with the 
right knee.  

The appellant submitted private medical records from B. I. 
Rambach, M.D., dated between 1991 and 1998.  A July 1991 
record indicated that pain and swelling in the appellant's 
right knee was most likely some internal derangement that 
required arthroscopy for diagnosis and treatment.  An April 
1994 record reported that there was tenderness over the 
anteromedial joint line, without synovial effusion or 
ligamentous instability, and that the knee was injected with 
Xylocaine and Celestone.  In January 1998, the appellant 
indicated increased right knee problems, involving locking, 
buckling, and giving way.  The knee was again injected with 
Xylocaine and Celestone.  The physician indicated in a 
February 1998 report that an MRI had revealed a partial tear 
of the anterior cruciate ligament and a degenerative tear of 
the medial meniscus, and he noted that the appellant 
described occasional locking and giving way of the right 
knee, with associated soreness and discomfort.  

Service connection was granted for a right knee disorder 
involving partial tear of the anterior cruciate ligament and 
degenerative tear of the medial meniscus by an April 1998 
rating decision, and a 10 percent evaluation was assigned 
under Diagnostic Code 5260 from December 22, 1997.  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when limitation is to 
30 degrees, a 10 percent evaluation when limitation is to 
45 degrees, and a noncompensable evaluation when limitation 
is to 60 degrees.  Under Diagnostic Code 5261, limitation of 
knee extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when 
limitation is to 15 degrees, a 10 percent evaluation when 
limitation is to 10 degrees, and a noncompensable evaluation 
when limitation is to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

Normal extension and flexion of a knee are to 0 and 140 
degrees, respectively. 38 C.F.R. § 4.71a, Plate II.  As the 
VA examination showed that extension in the appellant's right 
knee was to 0 degrees and that flexion in the knee was to 120 
degrees, the Board is unable to identify a basis to grant a 
higher rating for his right knee disability under Diagnostic 
Codes 5260 or 5261.  

The Board has considered whether the appellant could be 
assigned a higher evaluation for his right knee disability on 
the basis of subluxation or instability.  Impairment of a 
knee involving recurrent subluxation or lateral instability 
is assigned a 30 percent evaluation when the disability is 
severe, a 20 percent evaluation when the disability is 
moderate, and a 10 percent evaluation when the disability is 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Although 
the appellant has described occasional problems with locking, 
buckling, and giving way of his right knee, the VA 
examination did not find subluxation or lateral instability 
in the right knee.  Based on those clinical findings, the 
Board is unable to find that there is moderate subluxation or 
instability in the right knee so as to be able to assign a 20 
percent evaluation under Diagnostic Code 5257.  Nonetheless, 
as explained below, the Board finds that an increased 
schedular rating is warranted.  

Consideration must be given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Disability of the musculo-skeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

After careful review of the evidence, the Board finds that 
the appellant's right knee disorder results in functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned for the disorder.  He has 
described pain, swelling, locking, buckling, and giving way 
of the right knee, which he claims creates interference with 
his employment.  The VA examination report of February 1998 
included an assessment by the examiner that the appellant has 
medium functional capacity.  The Board believes that this 
represents impairment more significant than that reflected by 
the current 10 percent rating, and more nearly approximates 
the level of impairment contemplated by a 20 percent rating 
under Diagnostic Code 5257.  The Board accordingly concludes 
that a 20 percent rating is appropriate in this instance for 
the appellant's right knee disorder involving partial tear of 
the anterior cruciate ligament and degenerative tear of the 
medial meniscus.  38 C.F.R. § 4.7.  

ORDER

An evaluation of 20 percent is granted for a right knee 
disorder involving partial tear of the anterior cruciate 
ligament and degenerative tear of the medial meniscus, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

